DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to applicant’s correspondence received September 6, 2018.  Claim 2 is currently pending and under examination.

Drawings
The drawings were received on June 28, 2018 and September 6, 2018.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on September 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,041,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The specification describes 114 patients with either the inflammatory bowel disease (IBD) of ulcerative colitis (UC) and colorectal cancer (CRC) and 181 UC-CRC controls (page 38, lines 1-17). The specification teaches interrogating samples for the presence of single-nucleotide polymorphisms including the C to T SNP in the IL-1β identified as rs1143627, which 
The specification teaches that these same UC-CRC cases and UC controls analyzed in the specification have been described elsewhere in Garrity-Park (Garrity-Park et al. (2008) American Journal of Gastroenterology, 13(2):407-415, herein referred to as “Garrity-Park 2008”) and Garrity-Park (Garrity-Park et al. (2009) Gut, 58:1226-1233, herein referred to as “Garrity-Park 2009”) (see specification on page 37, lines 14-17. However, Garrity-Park 2008 discusses identifying associations between polymorphisms in the tumor necrosis factor-alpha gene with UC-CRC (abstract). Garrity-Park 2009 discusses identifying associations between MHC Class II alleles and UC-CRC (abstract). However, neither of these prior art documents specifically discusses IL-1β polymorphisms or rs1143627, specifically.

Regarding claim 2 step (a), Vogel (Vogel et al. (2007) Mutation Research, 624:88-100) teaches a method for determining the risk of developing colorectal cancer by assaying for and detecting the presence of a thymine at the polymorphic position of rs1143627 in an IL-1 beta 
Similarly, Tsilidis (Tsilidis et al. (2009) 20:1739-1751) reviews the association of common polymorphisms in immune response genes related to the inflammatory response including IL-1β with colorectal cancer (abstract). Tsilidis teaches that IL-1β has a proinflammatory function and is a key immunomediator and specifically refers to the SNP at rs1143627 (see Table 1 on page 1741). Tsilidis teaches that the evidence for whether the SNP at rs1143627 is associated with colorectal cancer has been “inconsistent” (see Table 1). This disclosure indicates that the prior art had already screened for a possible association between polymorphic alleles at rs1143627 of the IL-1β gene and the presence of colorectal cancer, but the outcome of the screening was inconclusive. As a result, one of ordinary skill in the art would not have been sufficiently motivated to have conducted more frequent colonoscopy and biopsy surveillance in a human than surveillance colonoscopy and biopsy every year based at least in part on the presence of a thymine at the polymorphic position of rs1143627 in an IL-1β nucleic acid of a human.

Regarding claim 2, step (b), the Cleveland Clinic (The Cleveland Clinic ("How to Prevent Colon Cancer", publicly available on January 5, 2009, obtained from <http://web.archive.org/web/20090105202118/http://my.clevelandclinic.org/disorders/


Accordingly, in the absence of any specific knowledge that a thymine at the polymorphic position of rs1143627 in an IL-1β nucleic acid of a human had any impact on the risk of developing colorectal cancer, one of ordinary skill in the art would not have had sufficient motivation to conduct more frequent colonoscopy and biopsy surveillance in a human than surveillance colonoscopy and biopsy every year based at least in part on the presence of a thymine at the polymorphic position of rs1143627 in an IL-1β nucleic acid of the human.

Regarding the subject matter eligibility analysis of claim 2, step (a) “detecting the presence of a thymine at the polymorphic position of rs1143627 in an IL-1 beta nucleic acid of said human” in which the human has been “diagnosed with inflammatory bowel disease” refers to a mere instruction to observe a natural phenomenon in the human, namely the presence of a naturally occurring polymorphic allele. However, the subsequent step (b) “conducting more frequent colonoscopy and biopsy surveillance on said human than surveillance colonoscopy and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 2 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/Neil P Hammell/
Primary Examiner, Art Unit 1636


September 24, 2021